Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
An authorization for this Examiner’s amendment has been given by Martin R
Geissler (Reg, No. 51,011) on 09/06/2022.

 In the claims:   

          In claim 1, lines 12-14; “the crosspiece and the connected arm are formed as 
one piece, and wherein the tearing section and the pin” has been changed to 
–the crosspiece and the connected arm are formed as one piece, wherein the free 
arm and the connected arm allow for accommodation of an adapter between them, 
to adjust an inner diameter of the fastening section, and wherein the tearing section 
and the pin--.

            In claim 10, line 1; “according to claim 9” has been changed to –according to 
claim 1--.

             In claim 11, line 1; “according to claim 9” has been changed to –according to 
claim 1--.

            Claim 9 has been cancelled. 	

Reasons for Allowance              
        Claims 1-8, 10-14 and 16-20 are allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the free arm and the connected arm allow for accommodation of an adapter between them, 
to adjust an inner diameter of the fastening section, in combination with other limitations set forth in claim 1.  

             Regarding claim 1, Rankin (4,606,485) teaches a device 10 for dispensing or capable of dispensing an adhesive tape roll (T) or for dispensing medical products stored on a roll, the device comprising: a base plate (13, 30), fitted with a pin 22 upon which a roll or adhesive tape (T) is adapted to be inserted; a tearing section 33 with a tearing blade 42 a distance from the pin 22; a fastening section 12 connected to the base plate (13, 30) for at least partially encompassing a rod or a bar (36, 39), the fastening section 12 comprising a connected arm (defined by upper section of the wall 13; Fig. 1)  connected to the base plate, the connected arm merging with a crosspiece 14 that  is fixed to a free arm 15 such that the rod or the bar (36, 39) is accommodated between the free arm 15 and the connected arm; at least one fastening unit 32 to join the connected arm to the free arm 15, wherein the base plate and the fastening section comprising the free arm 15, the crosspiece 14 and the connected arm are formed as one piece, and wherein the tearing section 33 and the pin 22 are both provided at a first end of the base plate (13, 30) which is opposite to a second end of the base plate having the fastening section 12. See Figs. 1-4 in Rankin. 
           However, Rankin does not teach that the free arm and the connected arm allow for accommodation of an adapter between them, to adjust an inner diameter of the fastening section, as set forth in claim 1.  

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.   

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

September 6, 2022